       Case 2:20-cv-01143-DLR Document 118 Filed 09/11/20 Page 1 of 3



 1   Thomas R. McCarthy (pro hac vice)
     tom@consovoymccarthy.com
 2
     Cameron T. Norris (pro hac vice)
 3   cam@consovoymccarthy.com
     CONSOVOY MCCARTHY PLLC
 4   1600 Wilson Blvd., Ste. 700
 5   Arlington, Virginia 22209

 6   Patrick Strawbridge (pro hac vice)
     patrick@consovoymccarthy.com
 7
     CONSOVOY MCCARTHY PLLC
 8   Ten Post Office Square, 8th Floor South PMB #706
     Boston, Massachusetts 02109
 9   Tel: (703) 243-9423
10
     Kory Langhofer (Ariz. Bar No. 024722)
11   kory@statecraftlaw.com
     Thomas Basile (Ariz. Bar No. 031150)
12
     tom@statecraftlaw.com
13   STATECRAFT PLLC
     649 North Fourth Avenue, Suite B
14   Phoenix, Arizona 85003
15   Tel: (602) 382-4078
     Counsel for Intervenors Republican National Committee, et al.
16
                        IN THE UNITED STATES DISTRICT COURT
17
                            FOR THE DISTRICT OF ARIZONA
18
     The Arizona Democratic Party, et al.,                   No. 2:20-cv-01143-DLR
19
                            Plaintiffs,
20
     v.                                                      NOTICE OF APPEAL
21
22   Katie Hobbs, et al.,

23                          Defendants,

24   and

25
     State of Arizona, et al.
26
27                          Intervenor-Defendants.

28
                                                     1
       Case 2:20-cv-01143-DLR Document 118 Filed 09/11/20 Page 2 of 3



 1         Notice is hereby given that Intervenors-Defendants Republican National Committee,
 2   Arizona Republican Party, and Donald J. Trump for President, Inc. hereby appeal to the
 3   United States Court of Appeals for the Ninth Circuit from the order and judgment (Doc.
 4   114 and Doc. 115) entered in this action on the 10th day of September, 2020.
 5
 6   Dated: September 11, 2020

 7                                                STATECRAFT PLLC
 8
                                            By:     /s/Thomas Basile
 9                                                Kory Langhofer
                                                  Thomas Basile
10                                                649 North Fourth Avenue, First Floor
                                                  Phoenix, Arizona 85003
11
12                                                CONSOVOY MCCARTHY PLLC
13                                          By:     /s/Patrick Strawbridge (with permission)
                                                  Patrick Strawbridge (pro hac vice)
14
                                                  Ten Post Office Square
15                                                8th Floor South PMB #706
                                                  Boston, Massachusetts 02109
16
                                                  Thomas R. McCarthy (pro hac vice)
17
                                                  Cameron T. Norris (pro hac vice)
18                                                1600 Wilson Blvd., Ste. 700
                                                  Arlington, Virginia 22209
19
20                                                Attorneys for Intervenors Republican
                                                  National Committee, Arizona Republican
21                                                Party, and Donald J. Trump for President,
                                                  Inc.
22
23
24
25
26
27
28


                                                  2
       Case 2:20-cv-01143-DLR Document 118 Filed 09/11/20 Page 3 of 3



 1                                CERTIFICATE OF SERVICE
 2
            I hereby certify that on September 11, 2020, I caused the foregoing document to be
 3
     electronically transmitted to the Clerk’s Office using the CM/ECF System for Filing, which
 4
     will send notice of such filing to all registered CM/ECF users.
 5
 6
 7
                                                      By:     /s/Thomas Basile
 8                                                           Thomas Basile
 9
10
11
12
13
14
15
16
17

18
19
20
21
22
23
24
25
26
27
28


                                                  3
